TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00826-CV



                                  In re Johnathan Johnson


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              Johnathan Johnson filed a petition for writ of habeas corpus presenting complaints

of excessive bond and bond increase. Johnson’s petition does not challenge any trial court order.

              This Court lacks jurisdiction to conduct an original habeas corpus proceeding to

reduce a bail bond. See Tex. Const. art. V, §§ 5, 6; Ex parte Enriquez, 2.S.W.3d 362, 363 n.1

(Tex. App.—Waco 1999, orig. proceeding).

              Accordingly, we dismiss Johnson’s petition for want of jurisdiction.




                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: January 16, 2014